PER CURIAM.*
Writ granted. Under LSA-R.S. 18:1432(B) if a trial judge determines that an action contesting an election was filed frivolously, the judge may award all costs of court, a reasonable attorney’s fee and damages to the defendant. These costs and damages may be awarded to the defendant in the same proceeding in which the election was contested. Nothing in LSA-R.S. 18:1432(B) requires the defendant to file a motion or petition in another suit after termination of the suit contesting the election in order to recover costs and damages. Matter of Interdiction of Thomson, 602 So.2d 300 (La.App. 3rd Cir.1992), and the cases cited therein, are distinguishable since they do not deal with actions in which election results were contested. Therefore, we reverse the decision of the court of appeal and remand this case to the court of appeal to review the trial court’s determination that Reed’s lawsuit was not *47frivolous and therefore no damages were owed.
JOHNSON, J., dissents believing the result is correct.

 Marcus, J., not on panel. Rule IV, Part 2, § 3.